DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0151755 (“Liu”) in view of US 2013/0189158 (“Li”).	3
B. Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, as applied to claims 1 and 2 above, and further in view of the article by Williams et al. entitled “Etch Rates for Micromachining Processing—Part II” in Journal of Microelectromechanical Systems, 12(6), Dec. 2003, pp. 761-778 (“Williams”).	8
C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Williams, and further in view of US 2010/0176463 (“Koizumi”).	9
D. Claims 5 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, Williams, and further in view of Koizumi and US 4,874,499 (“Smith”).	11
IV. Response to Arguments	26
A. Liu in view of Li as applied to claim 1	26
B. Liu in view of Li, Williams, Koizumi and Smith as applied to claims 21 and 28	27
Conclusion	28


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/24/2021 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0151755 (“Liu”) in view of US 2013/0189158 (“Li”).

1. (Currently Amended) A method for forming a semiconductor structure, comprising: 
[1] receiving a substrate; 
[2] forming a gate structure over a first surface of the substrate; 
[3] forming a source region and a drain region in the substrate adjacent to the gate structure; 
[4] forming a channel region interposing the source and drain regions and underlying the gate structure; 
[5a] forming a sensing film over a second surface of the substrate opposite to the first surface, 
[5b] wherein the sensing film covers the source region and the drain region in their entirety; 
[6] forming a first layer over the sensing film when the sensing film covers the source region and the drain region in their entirety; 
[7] forming a second layer over the first layer; 
[8] forming a third layer over the second layer; and 
[9] forming a contiguous opening having a first width in the first layer, a second width in the second layer and a third width in the third layer thereby exposing a portion of the sensing film over the channel region, 
[10] wherein the first width is greater than the third width,
[11] wherein the first width is equal to a width of the gate structure and a width of the channel region.

With regard to claim 1, Liu discloses,
1. (Currently Amended) A method for forming a semiconductor structure, comprising: 
[1] receiving a substrate 201/203/205 [¶ 13; Fig. 1A, step 102]; 
210” directly below the reference character “203” should be “201” as evidenced by paragraph [0013], which states “The SOI substrate also includes a first semiconductor layer 201 and a second semiconductor layer 205 on either side of the BOX layer 203.”  By contrast, the reference character “210” in Fig. 2 refers to the FET, as stated in paragraph [0014].)
[2] forming a gate structure 215/217 over a first surface 207 of the substrate 201/203/205  [¶ 14; Fig. 1A, step 104; Fig. 2]; 
[3] forming a source region and a drain region 211, 213 in the substrate 201/203/205  adjacent to the gate structure [¶ 14; Fig. 1A, step 104; Fig. 2]; 
[4] forming a channel region 219 interposing the source and drain regions 211, 213 and underlying the gate structure 215/217 [¶ 14; Fig. 1A, step 104; Fig. 2]; 
[5a] forming a sensing film 601 [¶ 26] over a second surface of the substrate 201/203/205 opposite to the first surface 207 [Fig. 1C, step 182; Fig. 6B], 
[5b] wherein the sensing film 601 covers the source region and the drain region 211, 213 in their entirety [Fig. 6B; ¶¶ 24, 26]; 
[6] forming a first layer 801 over the sensing film when the sensing film 601 covers the source region and the drain region 211, 213 in their entirety [¶¶ 29-30; Figs. 8A-8B];
[7] – [8] … [not taught] … 
[9] forming a contiguous opening 901 having a first width in the first layer, … thereby exposing a portion of the sensing film 601 over the channel region 219 [¶ 29; Figs. 9A-9B], 
[10] … [not taught] … 
[11] wherein the first width is equal to a width of the gate structure 215/217 and a width of the channel region 219.
With regard to feature [5b] of claim 1, although Figs. 9A and 9B of Liu do not show the sensing film 601 covering the entirety of the source and drain region 211, 213, Liu states that it is another option to have the sensing film 601 extend across the entire substrate and thereby over the entirety of the source and drain regions 211, 213—just as in the Instant Application, i.e. 214 extends across the entire substrate, not just over the source, drain and channel (Instant Application Figs. 5I and 6I).  In this regard, Liu states,
In FIG. 6B, the sensing film [601] is deposited over the wafer over the entire surface 507 of the semiconductor layer [201].
(Liu: ¶ 24)
In some embodiments, the sensing film 601 is not patterned and etched and remains over the respective surfaces of the FET.
(Liu: ¶ 26; emphasis added)
If not anticipated, then it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sensing film 601 in Figs. 9A or 9B of Liu cover the entire substrate because Liu suggests that the sensing film 601 may have this configuration, even when the first layer 801 is deposited after the formation of the sensing film 601 as shown in each of Figs. 8A, 8B, 9A, and 9B.  
With regard to feature [11] of claim 1, the claimed “first width” in Figs. 9A-9B of Liu is taken to be the width where the first layer 801 contacts the sensing film 601, which is shown to be of identical width to each of the channel 219 and the gate structure 215/217.  
This is all of the features of claim 1 taught in Liu.
With regard to features [7]-[10] of claim 1, Liu does not teach the second or third layers over the first layer and consequently does not teach that the opening 901 also extends through the second and third layers or the relative widths of the openings in the first and third layers. 
Li, like Liu, is directed to a FET sensor (Li: ¶¶ 2-3; Fig. 2) including an opening 818 formed in an insulating material 708/710/712 formed over a sensing film 714 (Li: ¶¶ 35-40; Figs. 6-8).  Also like Liu, Li teaches that the opening 604, 818 may have the outwardly-sloped walls (Li: Fig. 8).  Li also teaches that the insulation material includes first 708, second 710, and third 712 insulating layers and that the opening 818 extends through each of said first 708, second 710, and third 712 insulating layers.  Li also teaches that the slope of the sidewalls in the first 708, second 710, and third 712 insulating materials may have any of a variety shapes, as shown in Fig. 6 (Li: ¶¶ 35-36).  The opening having sidewall 604 has the same outwardly-sloping shape as the opening 818 shown in Fig. 8.  Also, Li teaches that the opening having sidewall 606 may be inwardly-sloped (Li: ¶¶ 35-36).  Therefore, the opening 818 formed to have the sidewall slope 606 would have a first width in the first layer 708 that is wider than the width in the third layer 712, as required by feature [10] of claim 1.  Thus, Li teaches each of features [6]-[10] of claim 1, as follows:
[6] forming a first layer 708 over the sensing film 714; 
[7] forming a second layer 710 over the first layer 708; 
[8] forming a third layer 712 over the second layer 710; and 
[9] forming a contiguous opening having a first width in the first layer 708, a second width in the second layer 710 and a third width in the third layer 712 thereby exposing a portion of the sensing film 714 …, 
[10] wherein the first width [in layer 708] is greater than the third width [in layer 712, when the opening 818 has the inwardly-sloped sidewall 606 shown in Fig. 6],
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to forming the opening 901 in Liu by stacking first, second, and third layers and having sidewalls with an inwardly-sloping shape, as taught in Li (Fig. 6, sidewall 604), because Li teaches (1) that the opening can be formed from a plurality of insulating layers and (2) that the shape of the opening, e.g. inwardly-sloping sidewalls, is a matter of design choice as evidenced by the many possibilities shown in Fig. 6 (Li: ¶¶ 35-36) one of which is the same opening shape as shown in Liu.  So modified, the opening of Liu/Li includes all of the features of claims [6]-[10].
This is all of the features of claim 1.

2. (Previously presented) The method of Claim 1, wherein the contiguous opening 901 [of Liu modified according to Li to have to the inwardly sloped sidewall 606 formed through the first 708, second 710, and third 712 layers] is formed by removing a portion of the third layer 712, a portion of the second layer 710 and a portion of the first layer 708 to form a first opening 901 in the first layer 708, and a second opening in the second layer 710 and a third opening in the third layer 712.  
8. (Original) The method of Claim 1, wherein the sensing film 601 is formed over the source region 211 or 213, the drain region 213 or 211, and the channel region 219 in their entirety [as shown in Fig. 6A, 6B of Liu].
See discussion under claim 1. 

B. Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, as applied to claims 1 and 2 above, and further in view of the article by Williams et al. entitled “Etch Rates for Micromachining Processing—Part II” in Journal of Microelectromechanical Systems, 12(6), Dec. 2003, pp. 761-778 (“Williams”).
Claims 3, 4, and 6 read,
3. (Original) The method of Claim 2, wherein the first opening and the second opening are formed by etching, and an etching selectivity of the second layer and that of the first layer are different.  
4. (Original) The method of Claim 3, wherein the etching in the formation of the second opening stops on the first layer.  
6. (Previously presented) The method of Claim 1, wherein an etching selectivity of the second layer and that of the third layer are different.
The prior art of Liu in view of Li, as explained above, teaches each of the features of claims 1 and 2.  Li further teaches that each of the first 708 and third 712 layers can be silicon dioxide made from TEOS, the second layer 710 is silicon nitride (Li: ¶ 37) and that the opening can be made by wet etching (Li: ¶ 38). 
Williams teaches a compilation of etch rates of a variety of materials, including silicon oxide and silicon nitride, made by a variety of methods, and etched by a variety of methods, faster than it etches silicon nitride, and that common wet etches such as KOH and phosphoric acid etch silicon nitride faster than silicon nitride.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the common silicon dioxide wet etching of 10:1 HF or 5:1 BHF etch for the first 708 and third 712 silicon dioxide layers of the opening of Liu/Li and to use the common silicon nitride wet etching of KOH or phosphoric acid to etch the silicon nitride second layer 710 because Li teaches that the opening formed through the first, second, and third layers can be performed by wet etching (supra) such that one having ordinary skill in the art would use known wet etchants capable of selectively etching each of silicon dioxide and silicon nitride, such as explained in Williams.  
So modified, the claimed etch selectivity of each of claims 3 and 6 is taught, and the etching of the second opening in the silicon-nitride second layer 710 would stop on the silicon oxide first layer 708 --as required by claim 4-- because of the etch selectivity taught in Williams. 
This is all of the features of claims 3, 4, and 6.

C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Williams, and further in view of US 2010/0176463 (“Koizumi”).
Claim 7 reads,
7. (Previously presented) The method of Claim 1, wherein the third width [of the opening in the third layer] is greater than the second width [of the opening in the second layer].  

Liu and Li do not teach an opening as described in claim 7. 
Koizumi, like each of Liu and Li, teaches a chemically-sensitive FET.  Also like Liu, Koizumi teaches that the sensing film 6/12 (1) is formed directly contacting the channel 7 and source/drain regions 11, (2) is formed before forming the insulating layers 13/14/15/18 in which the opening is formed (Koizumi: Figs. 8, 10).  Also like Li, Koizumi further teaches that the insulating film over the sensing film 6/12 is formed of a plurality of insulating layers that may include silicon dioxide (layers 13, 15, and 18; Koizumi: ¶¶ 117, 120, 122) and silicon nitride (layer 14) (Koizumi: ¶ 118).  The layer 14 can also be formed from other materials (id.).
Koizumi further teaches the benefits of a “necking portion” formed by layer 14, between lower 13 and upper 15/18 portions.  The benefit is that the narrower opening in layer 14 functions as a filter to thereby prevent undesired material from reaching the sensing layer:
[0129] Further, according to the first embodiment, after the formation of the opening 20 (after the wet etching), the etching stopper film 14 protrudes by a predetermined amount from a side wall of the opening 20.  Hence, if a layout of the opening 20 is formed in such a manner that planer (opening) dimensions of the opening 20 in the etching stopper film 14 are made small, the opening can be made to function as a filter by which unnecessary materials affecting the pH measurement in the test solution 21 are filtered by the etching stopper film 14, and it is possible to prevent the unnecessary materials from reaching the sensor film 12.  As a result, the measurement accuracy of the pH value of the test solution 21 can be improved.
(Koizumi: ¶ 129; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opening of Liu from a plurality of insulating layers, as taught in each of Li and Koizumi, wherein the middle, silicon-nitride portion/layer of the opening between the lower and upper silicon-dioxide portions has a smaller width than either of supra). 

D. Claims 5 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, Williams, and further in view of Koizumi and US 4,874,499 (“Smith”).
Claim 28 reads,
28. (Currently Amended) A method for forming a semiconductor structure, comprising: 
[1] receiving a substrate, the substrate including a source region, a drain region and a channel region between the source region and the drain region; 
[2] forming a sensing film over the substrate, wherein the sensing film covers the source region and the drain region in their entirety; 
[3] forming a plurality of layers overs the sensing film when the sensing film covers the source region and the drain region in their entirety; 
[4a] forming a continuous opening in the plurality of layers to expose a portion of the sensing film, wherein the continuous opening includes 
[4b] a lower portion over the sensing film, 
[4c] a necking portion over the lower portion, and 
[4d] an upper portion over the necking portion, 
[4e] the necking portion being defined by a first layer of the plurality of layers, and 
[4f] the upper portion being defined by a second layer of the plurality of layers, 
[4g] the first layer and the second layer are composed of different materials, and 
[4h] wherein 
[4h-1] a width of the necking portion is less than a width of the lower portion, and 
[4h-2] a width of the lower portion is greater than a width of the upper portion, and
,
[4i] wherein the width of the lower portion is constant from an interface between the sensing film and the lower portion to an interface between the lower portion and the first layer.

With regard to claim 28, Liu discloses, 
28. (Currently Amended) A method for forming a semiconductor structure, comprising: 
[1] receiving a substrate 201/203/205 [¶ 13; Fig. 1A, step 102], the substrate including a source region 211 or 213, a drain region 213 or 211 and a channel region 219 between the source region and the drain region 211, 213 [Fig. 2]; 
[2] forming a sensing film 601 over the substrate 201/203/205, wherein the sensing film covers the source region and the drain region 211, 213 in their entirety [Figs. 6A, 6B];
[3] forming a … layer[] 801 overs the sensing film 601 when the sensing film 601 covers the source region and the drain region 211, 213 in their entirety [Figs. 8A, 8B]; 
[4a] forming a continuous opening 901 in the … layer[] 801 to expose a portion of the sensing film 601 [Fig. 9A, 9B], wherein the continuous opening 901 includes 
[4b] a lower portion 801 over the sensing film 601, 
[4c]-[4h-2] … [not taught] … 
[4h-3] the width of the lower portion [of the opening 901] is equal to a width of the channel region 219 [as shown in Figs. 9A and 9B],
[4i] wherein the width of the lower portion [of the opening 901] is constant from an interface between the sensing film 601 and the lower portion [of the opening 901] to an interface between the lower portion [of the opening 901] … .
This is all of the features of claim 28 taught in Liu.
With regard to feature [2] of claim 1, as explained above, although Figs. 9A and 9B of Liu do not show the sensing film 601 covering the entirety of the source and drain region 211, 213, Liu states that it is another option to have the sensing film 601 extend across the entire substrate and thereby over the entirety of the source and drain regions 211, 213—just as in the 214 extends across the entire substrate, not just over the source, drain and channel (Instant Application Figs. 5I and 6I).  In this regard, Liu states,
In FIG. 6B, the sensing film [601] is deposited over the wafer over the entire surface 507 of the semiconductor layer [201].
(Liu: ¶ 24)
In some embodiments, the sensing film 601 is not patterned and etched and remains over the respective surfaces of the FET.
(Liu: ¶ 26; emphasis added)
If not anticipated, then it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sensing film 601 in Figs. 9A or 9B of Liu cover the entire substrate because Liu suggests that the sensing film 601 may have this configuration, even when the first layer 801 is deposited after the formation of the sensing film 601 as shown in each of Figs. 8A, 8B, 9A, and 9B.  
With regard to features [4h-3] and [4i] of claim 28, as explained above, the claimed width of the lower portion of the opening is taken to be the width where the first layer 801 contacts the sensing film 601, which is shown to be of identical width to each of the channel 219 and the gate structure 215/217, as required by feature [4h-3].  While Figs. 9A-9B of Liu show that opening 901 has outwardly sloped sidewalls, Liu states that they can be vertical: “In some embodiments, the sidewall profile of the trench 505 is substantially straight” (Liu: ¶ 20, last sentence).  Therefore, when the opening, 901 has “substantially straight” sidewall, the width of the opening 901 in layer 801 may be uniformly equal to the gate structure 215/217 and channel across the entire thickness of the first layer 801. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sidewall of the opening (trench 901) in the first layer 801 to be “substantially straight” because Liu states that the sidewalls of the trench can have this 505) in the first layer to have the width of the gate electrode and channel because Liu shows that the opening of the trench 505 in Figs. 9A and 9B is equal to the width of the gate structure 215/217 and channel where the first layer meets the underlying sensing film 601. 
This is all of the features of claim 28 disclosed in Liu.
With regard to features [3] and [4c]-[4i] of claim 28, as explained above in rejecting claim 1, Liu does not teach a plurality of layers of over the sensing film 601 as required by feature [3], and consequently does not teach that the opening 901 also extends through the plurality of layers or the relative widths of the upper and lower portions of the opening or the necking portion as required by features [4c]-[4h-2]. 
As also explained above, Li, like Liu, is directed to a chemically-sensitive FET (Li: ¶¶ 2-3; Fig. 2) including an opening 818 formed in an insulating material 708/710/712 formed over a sensing film 714 (Li: ¶¶ 35-40; Figs. 6-8).  Also like Liu, Li teaches that the opening 818 may have the same general outwardly-sloped walls 604 or vertical sidewalls 602 (id.).  Li also teaches that the insulation material includes first 708, second 710, and third 712 insulating layers and that the opening 818 extends through each of said first 708, second 710, and third 712 insulating layers.  Li also teaches that the slope of the sidewalls in the first 708, second 710, and third 712 insulating materials may have any of a variety shapes, including vertical 602, outwardly sloped 604, inwardly sloped 606 and curved 608, as shown in Fig. 6 (Li: ¶¶ 35-36).  Thus, Li teaches at least the following features of claim 28, as follows:
[3] forming a plurality of layers 708, 710, 712 overs the sensing film 714 [Li: Fig. 7; ¶ 37];
818 in the plurality of layers 708, 710, 712 to expose a portion of the sensing film 714 [Fig. 8; ¶ 38], wherein the continuous opening 818 includes
[4b] a lower portion 708 over the sensing film 714, 
[4c] a …[middle]… portion 710 over the lower portion 708, and 
[4d] an upper portion 712 over the …[ middle]… portion 710, 
[4e] the …[ middle]… portion 710 being defined by a first layer 710 of the plurality of layers 708, 710, 712, and 
[4f] the upper portion 712 being defined by a second layer 712 of the plurality of layers 708, 710, 712, 
[4g] the first layer 710 and the second layer 712 are composed of different materials [710 is silicon nitride and 712 is silicon oxide; Li: ¶ 37], and …
Thus, as explained above under claim 1, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to forming the opening 901 in Liu by stacking first, second, and third layers, as taught in Li, because Li teaches (1) that the opening can be formed from a plurality of insulating layers and (2) that the shape of the opening is a matter of design choice, as evidenced by the many possibilities shown in Fig. 6 (Li: ¶¶ 35-36) one of which is the same opening shape as shown in Liu.  
Then the only difference is that Liu and Li does not teach the claimed “necking portion”, specifically, Li does not teaches that the middle layer 710 forms a necking portion, as required by feature [4c]. 
Koizumi, like each of Liu and Li, teaches a chemically-sensitive FET.  Also like Liu, Koizumi teaches that the sensing film 6/12 (1) is formed directly contacting the channel 7 and source/drain regions 11 and (2) is formed before forming the insulating layers 13/14/15/18 in which the opening is formed (Koizumi: Figs. 8, 10).  Also like Li, Koizumi further teaches that the insulating film over the sensing film 6/12 is formed of a plurality of insulating layers that 13, 15, and 18; Koizumi: ¶¶ 117, 120, 122) and silicon nitride (layer 14) (Koizumi: ¶ 118).  The layer 14 can also be formed from other materials (id.).
Koizumi further teaches the benefits of a “necking portion” formed by layer 14, between lower 13 and upper 15/18 portions.  The benefit is that the narrower opening in layer 14 functions as a filter to thereby prevent undesired material from reaching the sensing layer:
[0129] Further, according to the first embodiment, after the formation of the opening 20 (after the wet etching), the etching stopper film 14 protrudes by a predetermined amount from a side wall of the opening 20.  Hence, if a layout of the opening 20 is formed in such a manner that planer (opening) dimensions of the opening 20 in the etching stopper film 14 are made small, the opening can be made to function as a filter by which unnecessary materials affecting the pH measurement in the test solution 21 are filtered by the etching stopper film 14, and it is possible to prevent the unnecessary materials from reaching the sensor film 12.  As a result, the measurement accuracy of the pH value of the test solution 21 can be improved.
(Koizumi: ¶ 129; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opening of Liu from a plurality of insulating layers, as taught in each of Li and Koizumi, wherein the opening in the middle, silicon-nitride portion/layer between the lower and upper silicon-dioxide portions has a smaller width than the openings formed in each of the lower an upper portions, in order to function as a filter, as taught to be beneficial in Koizumi (supra).  So modified the opening 901 in Liu would have the claimed “necking portion” formed by the middle insulating layer protruding inwardly to the opening 901 from the insulating layers above and below.
Then the only difference is that Li and Koizumi do not teach that the width of the lower portion of the opening is greater than that in the upper portion of the opening as required by feature [4h-2] of claim 28. 
Smith, like Koizumi, teaches a chemically-sensitive FET.  Smith teaches an opening in insulating layers 18 and 12 to an underlying sensing film of Si3N4 (inter alia), the opening having a funnel-shaped portion 16, a central necking portion and the widest opening portion below the necking portion (Smith: Fig. 1).  The opening in the lower portion of the opening below the necking portion is wider than the opening in the uppermost portion of the opening above the necking portion (id.).
Inasmuch as the openings to the underlying sensing film in each of Koizumi and Smith includes wider portions above and below a necking portion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make “a width of the lower portion [of the opening] greater than a width of the upper portion [of the opening” in Koizumi, in order to control the relative widths of the opening above and below the necking portion formed, as shown in Smith at Fig. 1.  
In this regard, it has been held that changes in shape are not of patentable significance absent persuasive evidence that the particular shape is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)  There is no evidence in the Instant Application that making the width of the opening in the insulating layer directly on the sensing film larger than that of the uppermost insulating layer is significant, at least not in view of the prior art of Koizumi and Smith.
Finally, Williams further teaches that there is a reasonable expectation of success in making the opening of Li//Koizumi/Smith that is used as the opening 901 in Liu, having the claimed relative dimensions of the lower, necking, and upper portions.  In this regard, Williams 4F : 1.49% HF (Williams: Table 1, p. 762) etches annealed LPCVD (Tylan furnace) phosphorus-doped silicon oxide (PSG) at a rate of about 3.7 (= 440/120) times faster than annealed LPCVD (Tylan furnace) silicon oxide (Williams: Table III, p. 764).  In addition, Williams shows that the same 5:1 BHF etchant barely etches each of stoichiometric LPCVD silicon nitride, Si-rich LPCVD silicon nitride, and high-refractive index (“High RI”) PECVD silicon nitride (as used for layers 14 and 19 of Koizumi) (Williams: Table IV, p. 765).  In other words, because the annealed LPCVD phosphorus-doped silicon oxide (PSG) etches faster than the annealed LPCVD undoped silicon oxide, Koizumi’s objectives of minimizing the lateral etching dimension of silicon oxide layers, 15 and 18 (Koizumi: ¶ 135, supra), while ensuring complete removal of the interlayer insulating film 13 on the sensor film 12 (Koizumi: ¶ 127, supra) can be met, using the same wet etchant (5:1 BHF) and without significantly etching the silicon nitride etch stop layer 14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the relatively-faster-etching annealed LPCVD phosphorus-doped silicon oxide for the silicon oxide lower portion of the opening and the relatively-slower-etching annealed LPCVD undoped silicon oxide for the upper portion of the opening, as taught in Williams, in order to achieve the shape of the opening taught in Smith wherein the lower portion is the wider than the upper portion, with the necking portion therebetween. 
13 in Koizumi; 708 in Li) phosphorus-doped silicon oxide, and the upper portion (i.e. 15 and 18 in Koizumi; 712 in Li) undoped silicon oxide is obvious material choice for aiding in achieving the desired shape in Koizumi and Smith, as evidenced by Williams.  (See MPEP 2144.07.)   Moreover, Williams provides evidence of an expectation of success by providing empirical data for the relative etch rates.
So modified, features [4g], [4h-2], and [4i] are taught among all of the features [4a]-[4i], as follows:
[4a] forming a continuous opening 901 [of Liu] in the plurality of layers [as taught by each of Li and Koizumi] to expose a portion of the sensing film 601 [of Liu], wherein the continuous opening 901 includes
[4b] a lower portion [i.e. 13 in Koizumi and 708 in Li, made from of PSG as taught by Williams] over the sensing film 601, 
[4c] a necking portion [i.e. 14 in Koizumi and 710 in Li made from silicon nitride as taught in each of Koizumi and Li (supra)] of  over the lower portion, and 
[4d] an upper portion [15/18 in Koizumi and 712 in Li, made from undoped silicon dioxide as taught in Williams] over the necking portion, 
[4e] the necking portion being defined by a first layer portion [i.e. 14 in Koizumi and 710 in Li] of the plurality of layers, and 
[4f] the upper portion being defined by a second layer [15/18 in Koizumi and 712 in Li] of the plurality of layers, 
[4g] the first layer [silicon nitride] and the second layer [undoped silicon dioxide] are composed of different materials, and 
[4h] wherein 
[4h-1] a width of the necking portion is less than a width of the lower portion [as shown in Koizumi and Smith], and 
[4h-2] a width of the lower portion is greater than a width of the upper portion [as shown in Smith] … 
[4i] wherein the width of the lower portion [of the opening 901of Liu] is constant from an interface between the sensing film 601 and the lower portion [of the 901of Liu] to an interface between the lower portion [of the opening 901of Liu] and the first layer i.e. the first layer 710 of Li used in Liu from which the necking portion of the opening is formed as taught by Koizumi]. 
This is all of the features of claim 28.
With regard to claim 29, Koizumi further discloses,
29. (Previously Presented) The method of Claim 28, wherein the sensing film 601 includes Si3N4, Al2O3, 5TiO2, HfO2, Ta2O5, SnO2, or a combination thereof [Liu: ¶ 23].  
30. (Previously Presented) The method of Claim 28, wherein forming the sensing film 601 comprises depositing the sensing film 601 over the source region 211 or 213, the drain region 213 or 211, and the channel region 219 [Liu: Figs. 2, 6A, 6B, 9A, 9B; ¶¶ 14, 23-26].  
31. (Previously Presented) The method of Claim 28, wherein a width of the upper portion is greater than the width of the necking portion [as shown in each of Koizumi and Smith]. 
32. (Previously Presented) The method of Claim 28, wherein each of the plurality of layers has different etch selectivities of oxide to nitride to a predetermined etchant [i.e. phosphorus-doped silicon oxide (lower portion), undoped silicon oxide (upper portion) and silicon nitride (necking portions) with etchant 5:1 BHF, as explained above under claim 28 in conjunction with Williams].
Claim 32 is merely a statement of fact since there is no requirement in claim 28 that an etchant is used in any of the claimed process steps.  Nonetheless, the applied prior art references teach this for the reasons explained above under claim 28 in conjunction with Williams.

With regard to claim 21, Liu in view of Li, Williams, Koizumi, and Smith, as explained above, further teaches, 
21. (Currently Amended) A method for forming a semiconductor structure, comprising: 
[1] receiving a substrate 201/203/205 [of Koizumi at ¶ 14; Fig. 1A, step 104], the substrate including a source region 211 or 213, a drain region 213 or 211 and a channel region 219 between the source region and the drain region [(id.) and Fig. 2]; 
601 [of Koizumi at ¶¶ 23-26; Fig. 1C, step 182; Figs. 6A, 6B] over a first side [back side] of the substrate 201/203/205, wherein the sensing film 601 covers the source region and the drain region 211, 213 in their entirety [as shown in Fig. 6B];
[3] forming a gate structure 215/217 [of Koizumi at ¶ 14; Fig. 1A, step 104; Fig. 2] over a second side of the substrate, wherein the second side is opposite to the first side [as shown in Figs. 6A-6B]; 
[4] forming a first layer [708 in Li; 13 in Koizumi], a second layer [710 in Li; 14 in Koizumi], and a third layer [712 in Li; 15/18 in Koizumi] sequentially over the sensing film 601 when the sensing film 601 covers the source region and the drain region 211, 213 in their entirety [as anticipated or obvious in view of Liu]; 
[5] performing a first etching operation [as taught in Li, Koizumi, and Williams] to remove a portion of the third layer [712 in Li; 15/18 in Koizumi] over the channel region 219 [of Liu]; 
[6] performing a second etching operation [as taught in Li, Koizumi, and Williams] to remove a portion of the second layer [710 in Li; 14 in Koizumi] exposed from the third layer [712 in Li; 15/18 in Koizumi], 
[7] wherein a width of the removed portion of the third layer [712 in Li; 15/18 in Koizumi] is greater than a width of the removed portion of the second layer [710 in Li; 14 in Koizumi] [as taught in each of Koizumi and Smith (supra); and 
[8] performing a third etching operation [as taught in Li, Koizumi, and Williams] to remove a portion of the first layer [708 in Li; 13 in Koizumi] exposed from the second layer [710 in Li; 14 in Koizumi], 
[9] wherein a width of the removed portion of the first layer [708 in Li; 13 in Koizumi] is greater than the width of the removed portion of the third layer [712 in Li; 15/18 in Koizumi] [as taught in Koizumi modified according to Smith], and
[10] the width of the removed portion of the first layer [of Liu modified according to Li and Koizumi to have plural layers] is equal to a width of the channel region 219 [as shown in Figs. 9A-9B of Liu],
[11] wherein the width of the removed portion of the first layer [of Liu modified according to Li and Koizumi to have plural layers] is constant from an interface between the sensing film 601 [of Liu] and the first layer [of Liu modified according to Li and Koizumi to have plural layers] to an interface between the first layer and the second layer [of Liu modified according to Li and Koizumi to have plural layers].  
With regard to features [2] and [4] of claim 21, as explained above under each of claims 1 and 28, if not anticipated by Liu’s Fig. 6B, then it would have been obvious to one of ordinary 601 in Figs. 9A or 9B of Liu cover the entire substrate because Liu suggests that the sensing film 601 may have this configuration, even when the first layer 801 is deposited after the formation of the sensing film 601 as shown in each of Figs. 8A, 8B, 9A, and 9B.  
With regard to features [5]-[11]. As also explained above, it is obvious to make the opening 901 of Liu from the first, second, and third insulating layers taught in Li or Koizumi, as required by feature [4], made to have the materials as taught in Williams, i.e. PSG for the first layer and undoped silicon dioxide for the third layer, while each of Li and Koizumi teaches silicon nitride for the second layer. 
The third layer is etched first, followed by the second layer, and finally the first layer, as required by features [5], [6], and [8], because they are stacked third on second on first and, consequently, the undoped-silicon-dioxide third layer must be removed to expose the silicon-nitride second layer before said silicon-nitride second layer can be reached, and the silicon-nitride second layer must be etched to expose the PSG first layer before said PSG first layer can be reached. 
The width of the removed portion of the third layer is greater than the width portion of the second layer, as required by feature [7], in order to form the necking portion as taught in each of Koizumi and Smith (supra).  And a width of the removed portion of the first layer is greater than the width of the removed portion of the third layer in order to form the opening shape taught in Koizumi modified to have the opening in the first layer wider than that in the third layer as taught in Smith.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
This is all of the features of claim 21.
With regard to claim 22, Liu further discloses,
22. (Previously Presented) The method of Claim 21, wherein the sensing film 601 is formed prior to the formation of the first layer 801, and is in contact with the source region and the drain region 211, 213.
The formation of the layer 801 of Liu from plural layers as taught in each of Li and Koizumi does not change that the plural layers would be formed after forming the sensing film 601 of Liu.
With regard to claim 23, Liu in view of Li, Williams, Koizumi, and Smith further teaches,
23. (Previously Presented) The method of Claim 21, wherein the first etching operation, the second etching operation, and the third etching operation form a continuous opening [as taught in each of Li and Koizumi].  
24. (Previously Presented) The method of Claim 21, wherein a protrusion of the second layer is free from overlapping with the third layer and the first layer [as taught in Koizumi].  
25. (Previously Presented) The method of Claim 21, wherein forming the gate structure 215/217 over the second side of the substrate 201/203/205 is prior to forming the sensing film 601 [as disclosed in Liu at Figs. 2 and 6A, 6B].  
26. (Previously Presented) The method of Claim 21, wherein an etchant used in the second etching operation [i.e. a KOH or phosphoric acid etchant, which preferentially etching silicon nitride] has a selectivity of oxide to nitride different from that of an etchant used in the first etching operation [i.e. HF or BHF etchant, which preferentially etches silicon dioxide] [as taught by Williams (supra)].  
27. (Previously Presented) The method of Claim 26, wherein the etchant used in the second etching operation [i.e. a KOH or phosphoric acid etchant, which preferentially etching silicon nitride] h has a selectivity of oxide to nitride less than that of the etchant used in the first etching operation [i.e. HF or BHF etchant, which preferentially etches silicon dioxide] [as taught by Williams (supra)].

Claim 5 reads,
5. (Previously presented) The method of Claim 1, wherein formation of the contiguous opening comprises: 
[1] performing a first etching to remove a portion of third layer to form a first opening stopped on the second layer; 
[2] performing a second etching to remove a portion of the second layer to form a second opening stopped on the first layer; and 
[3] performing a third etching to remove a portion of the first layer to form a third opening stopped on the sensing film, 
[4] wherein a remaining portion of the second layer is laterally protruding from the third layer prior to performing the third etching.  
Making the opening 901 in the insulating layer 801 over the sensing film 601 of Liu, modified according to Li, Williams, Koizumi, and Smith, as explained above under claim 28, further teaches,
5. (Previously presented) The method of Claim 1, wherein formation of the contiguous opening 901 [of Liu modified according to Li, Koizumi, and Williams to be formed through the first PSG layer, second silicon nitride layer, and third undoped silicon dioxide layer] comprises: 
[1] performing a first etching to remove a portion of third layer [of undoped silicon dioxide as taught by Li/Koizumi/Williams] to form a first opening stopped on the second layer [because silicon dioxide is etched selectively to the silicon nitride using the BHF or HF etch of Williams (supra)]; 
[2] performing a second etching to remove a portion of the second layer [of silicon nitride] to form a second opening stopped on the first layer [because silicon nitride is etched selectively to the undoped silicon dioxide using the KOH or phosphoric acid etch of Williams (supra)]; and 
[3] performing a third etching to remove a portion of the first layer [of PSG] to form a third opening stopped on the sensing film 601 [of Liu, as shown in Figs. 9A and 9B], 
[4] … [not taught].
With regard to feature [3] of claim 5, Liu teaches that the sensing film 601 can be made from a variety of materials different from silicon dioxide stating in this regard,
2, Ta2O5, Pt, Au, W, Ti, Al, Cu, oxides of such metals, SiO2, Si3N4, Al2O3, TiO2, TiN, ZrO2, SnO, SnO2; and/or other suitable materials.
(Liu: ¶ 23)
Viewing Tables III, V, and VI of Williams (pp. 764, 766, 767) teaches that the 5:1 BHF at the silicon dioxide first layer 708 etches many times faster than the metals Al, Pt, Cu, W, and Au.  As such, one having ordinary skill in the art would recognize that a variety of materials cited in Liu for the sensing film 601 can be chosen that would not be significantly etched by the common 5:1 BHF wet etchant used for the silicon-dioxide first layer 708.
With regard to feature [4] of claim 5,
[4] wherein a remaining portion of the second layer [of silicon nitride] is laterally protruding from the third layer [of PSG] prior to performing the third etching.
Because Koizumi teaches that the silicon-nitride second layer 14 has a smaller opening than that formed in each of the first 13 and third 15/18 layers, in order to be used as a filter to hold out unwanted materials from contacting the sensing film 12 (Koizumi: ¶ 129, supra), one having ordinary skill in the art would have motivation to control the size of the opening in the second layer 14.  Thus, rather than use the opening in the third layer 15/18 as a mask for forming the opening in the second layer 14 --which would negatively limit the size of the opening in the silicon-nitride second layer 14 to whatever size opening is formed in the third layer 15/18-- a separate mask of predetermined dimension desirably would be formed to control the dimensions of the opening in the second layer 14. 
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opening in the silicon-nitride second 14 independently from the opening formed on the overlying undoped-silicon-dioxide third layer 15/18, in order to control the size opening associated with the size needed to exclude the “unnecessary material” from contacting the sensing film 12.  
So modified, “a remaining portion of the second layer [of silicon nitride] is laterally protruding from the third layer [of PSG] prior to performing the third etching”.  And the opening 901 in Liu formed according to Li, Williams, Koizumi, and Smith includes all of the features of claim 5. 

IV. Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
A. Liu in view of Li as applied to claim 1
Applicant argues that Liu in view of Li does not teach the newly added claim features of the sensing film covering the source and drain regions in their entirety and subsequently forming plural insulating layers from which the opening is formed (Remarks: pp. 7-8).  Examiner respectfully disagrees for the reasons indicated in the rejection above.  As explained, although Figs. 9A and 9B of Liu do not show the sensing film 601 covering the entirety of the source and drain region 211, 213, Liu states that it is another option to have the sensing film 601 extend across the entire substrate and thereby over the entirety of the source and drain regions 211, 213—just as in the Instant Application, i.e. sensing film 214 extends across the entire substrate, not just over the source, drain and channel (Instant Application Figs. 5I and 6I).  In this regard, Liu states,
In FIG. 6B, the sensing film [601] is deposited over the wafer over the entire surface 507 of the semiconductor layer [201].

In some embodiments, the sensing film 601 is not patterned and etched and remains over the respective surfaces of the FET.
(Liu: ¶ 26; emphasis added)
Thus, if not anticipated, then it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sensing film 601 in Figs. 9A or 9B of Liu cover the entire substrate because Liu suggests that the sensing film 601 may have this configuration, even when the first layer 801 is deposited after the formation of the sensing film 601 as shown in each of Figs. 8A, 8B, 9A, and 9B.  
 As such, the arguments are not persuasive in this regard.

B. Liu in view of Li, Williams, Koizumi and Smith as applied to claims 21 and 28
As to each of claims 21 and 28, Applicant again argues that Liu in view of Li does not teach the newly added claim features of the sensing film covering the source and drain regions in their entirety and subsequently forming plural insulating layers from which the opening is formed (Remarks: pp. 8-9 and 11).  However, this argument is not persuasive for the same reasons as indicated above.  
Further in this regard, while Examiner notes Applicant’s argument that Koizumi does not teach the above-indicated newly added claim features, the rejection makes clear that Koizumi is not applied for teaching this feature because Liu, alone, teaches it.  Liu further teaches that it does not matter whether the sensing film 601 is deposited after forming an insulating layer 503 from which at least part of the opening to the sensing film is made as shown in, e.g., Figs. 5A, 6A of Liu, or before forming the insulating layer 801, as shown in, e.g., Figs. 8A, 8B, 9A, and 13, 14, 15, 18, 19 over the sensing film 12.  As such, there does not appear to be any relevance to the argument.
Also, as to each of claims 21 and 28, Applicant further argues that the applied prior art does not teach the newly added feature requiring a constant width of the opening through the first layer, i.e. the insulating layer closest to the sensing film (Remarks: pp. 10-11).  Examiner respectfully disagrees because, as explained under the rejection of claim 28, each of Liu, Li, and Koizumi teaches that the sidewalls of the opening can be vertical through at least a portion of the opening (Liu: ¶ 20, last sentence; Li: sidewall 602 in Fig. 6; Koizumi: opening in the first insulating layer 13).  As such, one having ordinary skill in the art would find this feature obvious in an opening formed according to Li and Koizumi as used in Liu to have the necking portion taught in Koizumi in order to provide the beneficial filtering effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814